Title: To George Washington from Tobias Lear, 21 September 1791
From: Lear, Tobias
To: Washington, George

 

Sir,
[Philadelphia] Wednesday Evening Sept. 21st 1791.

Since I had the honor of writing to you this morning, I have been making inquiries respecting Blankets, and find that Messrs Sitgreaves have the largest quanty—the best assortment—and the lowest prices that are to be found. I enclose a list of their prices & qualities in order that you may, if you think proper, point out the kind most suitable for your purpose—and likewise have the prices compared with the Alexandria prices, in order to determine whether it would be better to get them at this place or there.
General Knox having just informed me that he was about to dispatch an express to you, I embrace the opportunity of sending this, as it will reach you sooner than a letter by the next post—and thereby afford me an earlier answer, which may be advantageous in this matter as these goods are going off very fast. I have the honor to be, with every sentiment of respect & attachment Your obliged & Obedt Servt

Tobias Lear.

